Order entered February 13, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01294-CV

   JAMES D. ANDERTON, AS TRUSTEE OF THE JIMMIE W. ANDERTON AND
 FRANCES E. ANDERTON REVOCABLE LIVING TRUST AGREEMENT, Appellant

                                                 V.

                                 JENNIFER GREEN, Appellee

                       On Appeal from the 354th Judicial District Court
                                    Hunt County, Texas
                               Trial Court Cause No. 79011

                                             ORDER
       Before the Court is the February 12, 2020 second request of Julie Vrooman, Official

Court Reporter for the 354th Judicial District Court, for an extension of time to file the reporter’s

record. We GRANT the request and extend the time to March 11, 2020. We caution Ms.

Vrooman that further extension requests will be disfavored.


                                                       /s/    KEN MOLBERG
                                                              JUSTICE